The opinion of the court was delivered by
Valentine, J.:
The only question presented to the court below, or presented to this court, is whether two certain promissory notes were and are negotiable instruments or not. The court below held that they were, and rendered judgment accordingly; and the defendant in that court, Otto E. Skoin, who was the maker of the notes, and who felt aggrieved on account of the decision, has, as plaintiff in error, brought the case to this court for review, and asks that the decision of the court below be reversed. Before we can reverse the decision of the court below it will be necessary for us to know that we have jurisdiction of the case, and this, although in fact no question of jurisdiction has been raised by either party. Indeed, the defendant in error, John F. Limerick, who was plaintiff below, and who would naturally be the person to raise such a question, has not made any appearance in this court, nor has any appearance been made in this court for him. We think, however, it is the duty of this court, on its own motion, where the question is not otherwise raised, to raise the question itself, and to consider the same. The two notes sued on were each for $22.50, and the plaintiff below claimed judgment thereon in the aggregate for $45 and interest, and the court below rendered judgment for that amount, with interest, aggregating, principal and interest, the sum of $62.38. This judgment was rendered on January 30, 1889. Subsequently, and on March 20, 1889, an act of the legislature took effect limiting the appellate jurisdiction of the supreme court to such sums only as exceed $100, except in certain cases, not including the present case. (Laws of 1889, ch. 245; Gen. Stat. of 1889, ¶ 4642.) On January 13, 1890, *467the present petition in error and case-made were filed in this court. Upon these facts, has this court jurisdiction to hear and determine this case? Under several decisions heretofore rendered by this court, it has not. (Coal Co. v. Barber, 47 Kas. 29; Loomis v. Bass, 48 id. 26.) It is not necessary to repeat the reason's upon which these decisions were made. We simply follow them.
This case will be dismissed from this court.
All the Justices concurring.